Citation Nr: 0709025	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to an evaluation in excess of 50 
percent for PTSD and service connection for peripheral 
neuropathy in both feet.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction of 
the new evidence.

The issue of an evaluation in excess of 50 percent for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from April 
1968 to November 1969.

2.  Peripheral neuropathy of both feet was not diagnosed in 
service or for many years thereafter; and none of the 
competent medical evidence of record relates the current 
peripheral neuropathy of both feet to service.


CONCLUSION OF LAW

Peripheral neuropathy of both feet was not incurred in or 
aggravated by service, directly or presumptively.  
38 U.S.C.A. §§ 1111, 1116(a)(3), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e), 3.313(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his or her 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for peripheral neuropathy of both feet and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a January 2004 VA letter, prior 
to the March 2004 rating decision.  The RO, in effect, 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, by 
stating that it was the veteran's responsibility to make sure 
VA received all requested records not in the possession of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to send any medical 
reports he had.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
January 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  A July 2006 Social Security 
Administration (SSA) decision notes VA medical treatment 
records for the feet dated from December 2004 to December 
2005, which are not reflected in the record.  A remand to get 
the additional records would not benefit the veteran, 
however.  As discussed below, the determinative issue in this 
case is whether there is any evidence relating the veteran's 
current peripheral neuropathy to service.  In this regard, 
medical records showing additional evidence of a current 
peripheral neuropathy disability would not aid in 
substantiating the veteran's claim.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.

Since there is no evidence that peripheral neuropathy was 
incurred in or aggravated by service, however, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded a medical examination for this disability.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, VA 
has satisfied all duties to notify and assist the veteran.

Service connection 

The veteran seeks service connection for peripheral 
neuropathy of both feet, which he asserts is a result of 
exposure to Agent Orange in service.  He complains that he 
has constant pain in both feet with swelling of the ankles 
and that he cannot stand for long periods.  He further noted 
that it is hard to walk and that he cannot function on strong 
medication for pain.  Additionally, he indicated that he 
tried numerous shoes and support inserts with no real relief.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a current diagnosis of peripheral 
neuropathy of both feet.  A July 2002 VA medical record notes 
the veteran had complaints of pain and burning on the bottom 
of his feet for the past three weeks.  He was referred to the 
VA podiatry clinic in October 2002 and was diagnosed with 
peripheral neuropathy of both feet.  Peripheral sensory 
neuropathy also was noted on the computerized list of chronic 
conditions on VA medical records dated from December 2002 to 
June 2003.

The next issue is whether there is evidence of any in-service 
incurrence of peripheral neuropathy of both feet.  The 
service medical records are negative for any relevant 
findings or complaints.  The veteran contends that his 
exposure to Agent Orange in service caused his peripheral 
neuropathy.  The service personnel records show he served in 
the Republic of Vietnam from April 1968 to November 1969; 
thus, exposure to herbicides is presumed.  See 38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including acute and 
subacute peripheral neuropathy shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.

In order to be presumptively related to herbicide exposure, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Upon review, the medical evidence does not relate the 
veteran's peripheral neuropathy to service, presumptively or 
directly.  The first diagnosis of peripheral neuropathy was 
in 2002, which is more than 30 years after his exposure to 
herbicides in service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, 
based on the definition provided in 38 C.F.R. § 3.309(e), 
Note 2, the veteran's peripheral neuropathy is not subacute 
or acute.  The Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 
41448 (1996).  For this reason, the veteran's peripheral 
neuropathy cannot be presumptively related to his herbicide 
exposure in service.  

Service connection also is not warranted on a direct 
incurrence basis.  As noted, the service medical records are 
negative.  Additionally, there is no evidence of continuity 
of symptomatology of peripheral neuropathy from service or 
during the more than 30 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current peripheral 
neuropathy of both feet is related to exposure to herbicides 
in service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relation between 
the veteran's peripheral neuropathy of both feet and service.

In sum, the service connection claim for peripheral 
neuropathy of both feet is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy 
of both feet is denied.




REMAND

A July 2006 Social Security Administrative (SSA) decision 
notes VA treatment records for PTSD dated from July 2004 to 
May 2006 and a June 2006 Mental Residual Functional Capacity 
Assessment, which are not reflected in the claims file.  As 
VA is on notice that such evidence exists that is relevant to 
the current severity of the veteran's PTSD, these records 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Boise, Idaho, dated from 
July 2004 to May 2006, the June 2006 
Mental Residual Functional Capacity 
Assessment, and any other relevant medical 
documents associated with the July 2006 
SSA decision.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


